 In 'the Matter of STEEL & TUBES ELYRIA DIVISION OF THE REPUBLIC STEELCORPORATIONandTHE EMPLOYEES REPRESENTATION ASSOCIATIONSTEEL& TUBES (INDEPENDENT)Case No. R-3291.-Decided November 29,1941Jnvestigation and Certification of Representatives:stipulation for certificationof representatives upon pay-roll check.Mr. Hugh E. Sperry,for the Board.Mr. T. F. Patton,of Elyria, Ohio, for the Company.Mr. Frank M. WilcoxandMr. -William J. Moore,of Elyria, Ohio,for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn September 12, 1941, The Employees Representation AssociationSteel & Tubes,'herein called the Union, filed with the Regional Direc-tor for the Eighth Region (Cleveland, Ohio), a petition alleging that aquestion affecting commerce had arisen concerning the representation ofemployees of Steel & Tubes Elyria Division of the Republic Steel Cor-poration, herein called the Company, engaged in the manufacture, sale,and distribution of iron and steel products at Elyria, Ohio, and re-questing an investigation and certification of representatives pursuantto Section 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On October 13, 1941, the National Labor Rela-tions Board, herein called the Board, acting pursuant to Section 9 (c)of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as, amended, ordered an inves-tigation and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.On October 13,1941, the Company, the Union, and the Regional Director for the Boardentered into a "STIPULATION FOR CERTIFICATION UPONPAY-ROLL CHECK."37 N. L R. B., No. 25.183 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the stipulation, a pay-roll check by comparing theUnion's dues cards and/or membership cards with the pay-roll and/oremployment records furnished by the Company was conducted on-October 16, 1941, under the direction and supervision of the RegionalDirector, among all production and maintenance employees at theSteel & Tubes Elyria Division-plant of the Company, excluding fore-men, assistant foremen, supervisors who do not work with tools, drafts-men, tin7ekeepers, first-aid men and nurses, watchmen, and office andsalaried employees, to determine whether or not said employees desiredto be represented by the Union for the purposes of collective bargain-ing with the Company.On November 3, 1941, the Regional Directorissued and duly served upon -the parties his Consent Pay-roll CheckReport.No objections to the Consent Pay-roll Check Report havebeen filed by any of the parties.Upon the basis of the stipulation, the Consent Pay-roll Check Re-port, and the entire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Steel & Tubes Elyria Division of the RepublicSteel Corporation, Elyria, Ohio, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the Act.2.All production and maintenance employees at the Steel & TubesElyria Division Plant of the Company, excluding' foremen, assistantforemen, supervisors who do 'not work with tools, draftsmen, time-keepers, first-aid men and nurses, watchmen, and office and salaried em-ployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.-3.The Employees Representation Association Steel & Tubes has beendesignated and selected by a majority of the employees in the above unitas their representative for the purposes of collective bargaining and isthe exclusive representative of all the employees in said unit withinthe meaning of Section 9 (a) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct,IT IS-HEREBY CERTIFIED that The Employees Representation Associa-tion Steel & Tubes has been designated and selected by a majority ofall production and maintenance employees at the Steel & Tubes ElyriaDivision Plant of the Republic Steel Corporation, Elyria, Ohio, ex-cluding foremen, assistant foremen, supervisors who do not work with REPUBLIC Sf 'E'EL CORP., ELYRIA DIV'ISI'ON185tools, draftsmen, timekeepers, first-aid men and nurses, watchmen, andoffice and salaried employees, as their representative for the purposesof collective bargaining and that, pursuant to the provisions of Section9 (a) of the Act, The Employees Representation Association Steel &Tubes is the exclusive representative of all such employees for the pur-poses of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.